1                                                      United States District Judge Richard A. Jones

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
8                                         AT SEATTLE
9
     KODY ROBERT COREY,                                 )
10                                                      )    CASE NO. 3:17-cv-05807-RAJ
                           Plaintiff,                   )
11                                                      )
                  v.                                    )    PROPOSED ORDER FOR EAJA FEES
12                                                      )
     COMMISSIONER OF SOCIAL SECURITY,                   )
13                                                      )
                           Defendant.                   )
14
           Defendant.                                   )
15

16          Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the

17   total amount of $9,268.15 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), shall
18   be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010). The Court further orders costs of
19
     $1,850.59 as set out at 28 U.S.C. § 1920.
20
            If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
21
     subject to any offset allowed under the Department of the Treasury’s Offset Program, then the
22
     check for EAJA fees shall be made payable to Plaintiff’s attorney, Amy Gilbrough.
23

24

25

                                                                     Halpern & Oliver, PLLC
                                                                     1800 Cooper Pt. Road SW, Bldg. 19
      ORDER FOR EAJA FEES, COSTS AND EXPENSES                        Olympia, WA 98502
      [«F494»] - 1                                                   (360) 753-8055
1           Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be

2    mailed to Ms. Amy M. Gilbrough at the following address: 1904 Third Ave., Suite 1030,
3    Seattle, Washington 98101.
4
            Dated this 21st day of May, 2019.
5

6

7                                                       A
8                                                       The Honorable Richard A. Jones
                                                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Halpern & Oliver, PLLC
                                                                  1800 Cooper Pt. Road SW, Bldg. 19
      ORDER FOR EAJA FEES, COSTS AND EXPENSES                     Olympia, WA 98502
      [«F494»] - 2                                                (360) 753-8055
